Citation Nr: 0401695	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include as secondary to the veteran's service-connected 
partial lagophthalmos of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from October 1940 until 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

Competent (medical) evidence of record does not establish 
that the veteran has right eye disability, to include macular 
degeneration and pseudophakia, that is causally related to 
his service, or service-connected partial lagophthalmos of 
the left eye.


CONCLUSION OF LAW

A chronic right eye disability, to include macular 
degeneration and pseudophakia, was not incurred in or 
aggravated by active service, nor proximately due to or the 
result of the veteran's service-connected partial 
lagophthalmos of the left eye.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  Additionally, a February 2001 letter 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record is an 
etiological relationship opinion provided by a VA physician.  

The Board notes that the veteran has not received a VA 
examination with respect to his right eye claim.  As noted 
previously, such an examination must be afforded when 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In the present case, the Board concludes that an examination 
is not "necessary," as contemplated by 38 U.S.C.A. 
§5103A(d)(2).  Here, the claims file contains a January 2001 
VA opinion, which rejected the possibility of a nexus between 
the veteran's current right eye disorders and his service-
connected left eye disability.  Moreover, no other competent 
evidence of record refutes that finding.  Therefore, the 
Board finds that the evidence of record is sufficient to make 
a decision on the issue on appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Factual background

During service, in August 1941, the veteran was thrown off a 
motorcycle, causing injury to his left eyelid.  He received 
sutures for a laceration of the eyelid.  The veteran sought 
further treatment when, 2 months after removal of the 
sutures, his eye had not regained its normal appearance.  His 
in-service diagnosis was that of ptosis, left upper lid, 
traumatic.

Following active duty, in March 1946, the veteran was granted 
service connection for his left eye disability.  He was 
assigned a 30 percent evaluation for uncorrectable diplopia, 
left eye.  He was also assigned a 20 percent evaluation for 
ptosis, partial unilateral, left eyelid.  

In a May 1950 rating decision, the RO recharacterized the 
veteran's ptosis as lagophthalmos, partial, moderate.  His 
rating assignment was changed to 10 percent disabling from 
September 1949.  He was also assigned a noncompensable rating 
for exophoria, myopic astigmatism, bilateral, as due to his 
service-connected disability.  

Service medical records, including the report of medical 
examination for separation from service, are negative for any 
complaints or findings relative to the right eye.  The 
veteran had 20/20 uncorrected vision in the right eye on 
military separation examination in December 1945.  

The veteran had no complaints relative to the right eye on 
initial VA eye examination subsequent to service, in August 
1946.  His uncorrected right eye vision was 20/20 at that 
time.

Examination of the eyes in April 1950 produced a diagnosis of 
bilateral compound myopia.  Right eye hypertropia was noted 
on private examination in August 1951.  The reported 
diagnoses included small error of refraction, mixed 
astigmatism.

The record next shows that in January 1975 the veteran was 
treated for pterygium of the right eye at a private facility.  
A treatment report dated in February 1975 indicated that the 
right eye, status post pterygiumectomy, was healing well.  
Neither report attributed the pterygium of the right eye to 
the veteran's service-connected left eye disability.

In May 1977 the veteran received a VA opthamalogic 
examination.  Blepharitis of both eyes was diagnosed. 

From 1981 to 1984, the veteran was treated at a VA eye 
clinic.  February 1983 and February 1984 reports contain an 
impression of senile macular degeneration, bilateral eyes.  
Additionally, a slit lamp examination revealed an old 
pterygium, right eye.  

A VA outpatient treatment report dated in May 1998 shows a 
diagnosis of age-related macular degeneration, apparently 
bilateral.  It was noted that such diagnosis likely accounted 
for the veteran's decreased visual acuity.  

A VA outpatient treatment report dated August 1999 also 
contain a diagnosis of age-related macro degeneration.  

In January 2001, a VA physician offered an opinion regarding 
the etiology of current right eye disability.  The physician 
stated that she had discussed the veteran's optometry records 
with the optometry clinic at the Muskogee VA Medical Center.  
She observed that the veteran's primary problem with his eyes 
is that of age-related macular degeneration (AMD).  She also 
noted the notations in the May 1998 VA treatment reports 
stating that AMD likely accounted for the veteran's decreased 
vision.  Based on that information, the VA physician 
concluded that the veteran's vision problems stem from 
underlying retinal problems and not from his service 
connected upper left lid or astigmatism problems.  The VA 
physician made clear that macular degeneration is unrelated 
to the parts of the eyes affected by the service-connected 
disabilities.  

VA outpatient reports dated in 2001 included impressions of 
macular degeneration and pseudophakia of both eyes.  

Analysis

In essence, the veteran is claiming that his right eye 
problems are secondary to his service-connected partial 
lagophthalmos of the left eye.  To successfully establish 
this claim, the evidence of record must contain a competent 
medical opinion of etiology stating that it is at least as 
likely as not that a right eye disorder is attributable to 
his service-connected left eye disability.  Here, no such 
opinion exists.  In fact, the file contains a VA opinion 
dated in January 2001 which reaches the opposite conclusion, 
finding no relationship between the veteran's current 
diagnosis of age-related macular degeneration and his 
service-connected partial lagophthalmos of the left eye.  

The Board finds the January 2001 opinion to be probative for 
multiple reasons.  First, the physician stated that she 
discussed the veteran's records with the VA optometry clinic.  
In this vein, her reference to specific entries in treatment 
reports displays her familiarity with the claims file.  
Furthermore, the conclusion offered is supported by a clear 
and logical rationale.  The VA physician explained that the 
veteran's primary right eye disorder was age-related macular 
degeneration, which was, as the name suggests, brought about 
by aging.  She added that the disorder related to retinal 
problems, which bear no relation on the veteran's service 
connected upper left lid or astigmatism problems.  Finally, 
the Board observes that the conclusions arrived at by the VA 
physician in January 2001 are not refuted or qualified by any 
other evidence of record.  

In conclusion, there is no competent evidence of record which 
shows that the veteran has a right eye disorder that is to be 
proximately due to or the result of the veteran's service-
connected partial lagophthalmos of the left eye.  
Additionally, there is no competent evidence of record which 
shows that right eye disability, initially demonstrated years 
after service, is etiologically related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER


Service connection for a right eye disability, to include as 
secondary to partial lagophthalmos of the left eye, is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



